690 N.W.2d 131 (2004)
Harold CYR, Respondent,
v.
WENSMANNS HOMES, INC., and Western National Mutual Insurance Company, Relators.
No. A04-1705.
Supreme Court of Minnesota.
December 22, 2004.
*132 Larry J. Peterson, Peterson, Logren & Kilbury, P.A., St. Paul, MN, Attorney for Relators.
Joel C. Monke, Woodbury, MN, Attorney for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 12, 2004, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Alan C. Page
Associate Justice
BLATZ, C.J., took no part in the consideration or decision of this case.